7:20-cr- -
Case 36 cor 0084 ay 8 Document 42" File / ibt oo Paged oF ( t

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK yarmoske es SUES eS

 

(h

      

 

UNITED STATES OF AMERICA, CONSENT Tdi
-against- pee A eel
| Sancta = _S
carmen Bon Zoek Uy (us)
A
Defendant(s),

a x
Defendant_SAYMENP Baown hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Walver of
Indictment Form)

Bail/Detention Hearing

X (Secon Rinne) a>

Reryworr a aN hay

Kr Sens o «Ui
Spores UP wy Ayn L
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

/o - Qorte

RAYMOND BROWN JoserpH As VITA

Print Defendant’s Name Print Counsel’s Name

 

  
 

This proceeding was conducted by reliable video or teleph conferencing technology.

Acolre | \

Date U.S. District Judge/U-Svtviagistratetuege-

 
